Per Curiam.
We are of opinion that there is nothing in the Florida statutes indicating that the Florida bank was dissolved. This being so, the appellant has *829no title superior to that of an attaching creditor who is a resident of this State. (Willitts v. Waite, 25 N. Y. 577, which is approvingly cited in Deschenes v. Tallman, 248 id. 33, 38.) (See, also, Kelly v. Crapo, 45 N. Y. 86, 90.) Martyne v. American Union Fire Ins. Co. (216 N. Y. 183) involved a foreign corporation that had actually been dissolved, and the distinction is pointed out between that ease and the Willitts Case (supra) and cognate cases by Judge Chase, writing in the Martyne case. The order should be affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur. Order denying motion to vacate attachment, to set aside service of summons and to dismiss complaint affirmed, with ten dollars costs and disbursements.